DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/15/2022.  In particular, claim 1 has been amended to recite “the blowing agent splitting off a water molecular or another molecule with a mass than 200 Daltons in the polymer melt,” and to delete “means of” before solid phase polycondensation. Claim 13 has been amended to recite “The method according to claim 1, wherein an injection molding machine is used to process a polymer mass comprising at least 1 percent by weight of the foamed granulate, to produce a preform or container from the polymer mass and foamed granulate within the injection molding machine.” New claims 21-29, not previously presented and therefore not previously considered, are added.
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for “while unfolding its action as the blowing agent” in claim 2. This limitation is not present in the instant specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Amend instant claims 1 and newly presented claim 24 recite “…and the IV of the foamed granulate is increased by solid phase polycondensation.” The claims are indefinite because it is unclear if this is an active step which is occurring in the method, or if this is a property of the foamed granulate produced from the foamed polyester melt and blowing agent. Because it is unclear what the claim is reciting, i.e. whether the SSP is an active step or if this is a property of the foamed granulate, claims 1 and 24, and all claims dependent thereon, are indefinite. The amendment to claim 1 which deletes “means of” makes it unclear if a solid phase polycondensation is actively occurring in the method. 
For the sake of compact prosecution, the claims will be interpreted to mean the latter: that the foamed granulate has the property that its IV will be increased when subjected to SSP. 
Claims 21-22 recite “wherein the foamed granulate comprises between 1 percent and 10 percent of the polymer mass…” However, claim 13, on which claims 21-22 depend, recites that polymer mass comprises at least 1% of the foamed granulate. It is unclear how the polymer mass can comprise greater than 1wt% of the foamed granulate while the foamed granulate also comprises between 1 percent and 10 percent of the polymer mass. Claims 21-22 recite the opposite of what claim 13, on which claims 21-22 depend, recites. Therefore, the scope of claims 21-22 is unclear. 
Likewise, claims 27-28 recite “wherein the foamed granulate comprises between 1 percent and 10 percent of the polymer mass…” However, claim 26, on which claims 27-28 depend, recites that polymer mass comprises at least 1% of the foamed granulate. It is unclear how the polymer mass can comprise greater than 1wt% of the foamed granulate while the foamed granulate also comprises between 1 percent and 10 percent of the polymer mass. Claims 27-28 recite the opposite of what claim 26, on which claims 27-28 depend, recites. Therefore, the scope of claims 27-28 is unclear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the blowing agent splits off water or another molecular with a mass less than 200 Daltons while unfolding its action as the blowing agent.” Instant claim 1 has been amended to recite “foaming the polyester melt with a blowing agent, the blowing agent splitting off water or another molecular with a mass less than 200 Daltons in the polyester melt…” While claim 2 recites “while unfolding its action as the blowing agent,” claim 2 still fails to further limit its parent claim because if the blowing agent, which is “splitting off water or another molecular with a mass less than 200 Daltons in the polyester melt,” was not “unfolding its action at the blowing agent,” the polyester melt would not be foamed. Therefore, claim 2 fails to further limit its parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer (US 3,586,647) and further in view of Liu (US 4,588,754).
Kremer teaches porous pellets of a polyester prepolymer, such as polyethylene terephthalate, and a method of production thereof. The pellets are produced by dispersing an inert gas or foaming agent in a molten prepolymer and extruding and pelletizing the thus saturated prepolymer. The porous particles can be polycondensed in the solid state. See column 1, lines 10-20. The molten polyester prepolymer has an IV (intrinsic viscosity) of 0.3-1.2. After the molten polyester prepolymer is foamed, it is extruded and pelletized. See column 2, lines 26-28. In Example 1, the molten polyester preopolymer has an IV of 0.93. This meets instant claim 3. In Example 2, the intrinsic viscosity of the pellets is increased by solid stated polycondensation to an IV of 1.51. This meets instant claim 4. See column 2, lines 61-66. Polyethylene terephthalate is the only polymer used in the Examples of Kremer. This meets instant claim 7. 
Kremer does not expressly recite that the IV of the polyester melt is reduced by the blowing agent by at least 0.05 dl/g. 
However, Liu teaches foamable thermoplastic compositions produced by incorporating chemical blowing agents in polymers. Specific examples of blowing agent include citric acid, sodium bicarbonate, or mixtures thereof as blowing agent. See abstract and see column 9, lines 24-26. This meets instant claims 2 and 10-12, as well as amended instant claim 1. These blowing agents are described in the instant specification as examples for use in the instant invention, including the examples. See ¶28 and 31 of the instant specification. These blowing agents, which are described for use in the instant application, will necessarily reduce the intrinsic viscosity of, for example, polyethylene terephthalate, by the amount recited in the instant claims, including claims 1 and 4. The burden is shifted to Applicants to provide factually supported evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The foams of Liu have preferable densities of from 0.7 to 1.0 g/cc. See column 9, lines 60-62. This falls within the range of instant claims 8-9. The foams of Liu may be produced by combining the materials in an extruder. The foams may be injection molded, extruded, or the like. See column 10, lines 43-46. Liu teaches that the amount of blowing agent used depends on the desired density, but generally the amount is a range of from about 0.05 to about 1.5wt% based on the amount of polymer melt. This overlaps the range of newly presented claim 23. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Liu to use an amount and type of foaming agent which meets the instant claim limitations of instant claim 23 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Kremer and Liu relate to the field of polyester foams. It would have been obvious to one of ordinary skill in the art to use the amount and type of blowing agent discussed in Liu, particularly sodium bicarbonate and citric acid as the blowing agent in Kremer, which will thereby provide a reduction in intrinsic viscosity of the polymer used in Kremer, and which would provide a foam having a density as recited in instant claims 8-9, in order to provide a foam with the most uniform, fine cellular structure in the foam products of Kremer. See column 9, lines 42-44 of Liu. Additionally, the use of citric acid, sodium bicarbonate, and mixtures thereof produce carbon dioxide, which meets instant claims 2 and 10. Use of the blowing agents of the type and amount described in Liu will provide foams having a density which meets instant claims 8-9. It would be obvious to provide a foam of this density in order to provide a desired weight reduction to the final polymer foam products of Kremer. 
Regarding instant claim 5, the term “recycled polymer” is a product-by-process Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Kremer in view of Liu are the same as the products described in the instant claims in terms of type of polymer, type of blowing agent, and intrinsic viscosity of the polymer after solid state polycondensation. The foams of Kremer in view of Liu have a density which meets the instant claims. The foams of Kremer in view of Liu are, therefore, the same as the products produced by the method of the instant claims, regardless of whether the polymer is 80 or 90% recycled polymer or substantially 100% recycled polymer. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.
Regarding amended instant claim 13, Liu teaches that an injection molding machine is used to produce structures (which are preforms). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use an injection molding machine as disclosed in Liu to produce preforms containing at least 1% by weight of foamed granulate in the invention of Kremer in order to produce articles of a desired shape and size and which have the most uniform, fine cellular structure in the foam products of Kremer. See column 9, lines 42-44 of Liu. Additionally, the use of citric acid, sodium bicarbonate, and mixtures thereof produce carbon dioxide, which meets instant claims 2 and 10. Use of the blowing agents of the type and amount described in Liu will provide foams having a density which meets instant claims 8-9. It would be obvious to provide a foam of this density in order to provide a desired weight reduction to the final polymer foam products of Kremer. 


Claim 24 is indefinite for the reasons discussed above, as are the claims which depend from claim 24. Claim 6 is indefinite because it depends from claim 1 and does not clarify the indefinite issue in claim 1.  However, there are no prior art rejections over claims 6 or claims 24-29. The closest prior art fails to teach that foaming takes place in an extruder of a recycling plant.


Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant asserts that in the instant invention, “the blowing agent is added to the solid form of the plastic, i.e. before it is melted in the extruder.” Applicant further argues that the “…melt with the unfolded blowing agent is now formed into strands…” as stated in the paragraph bridging pages 11-12 of the Remarks filed on 9/15/2022. 
First, the two statements contradict one another. The first statement made by argument is that the blowing agent is added before the plastic is melted in the extruder. However, the second sentence then states “This melt with the unfolded blowing agent is now formed into strands via nozzles and cooled in air and/or water.” Thus, it is unclear what Applicants are attempting to argue. It is further noted that the term “unfolded” does not appear in the instant specification, nor does the term “unfolding” or “folded.” Foaming of the polyester melt occurs as a result of the blowing agent performing its action, i.e. blowing, the polyester melt, which is “unfolding” of the blowing agent. At no point in the claimed invention is the blowing agent “unfolded,” nor is it clear what “unfolded” blowing agent is intended to mean. Foaming of the melt occurs via the action of the blowing agent, which necessarily requires it to be acting as a blowing agent. 
Additionally, none of the claims contain a recitation that “the blowing agent is added to the solid form of the plastic, i.e. before it is melted in the extruder” as argued by Applicants. On the contrary what the claims recite is “producing a polyester melt containing one or more polyesters, and foaming the polyester melt with a blowing agent,” followed by production of a foamed granulate from the polymer melt. 
As acknowledged by the Applicants on page 12, first full paragraph of the Remarks, Kremer teaches foaming polyester with a blowing agent, granulating the polyester and then condensing the granules in an SSP reactor. This is exactly what is recited in instant claim 1: producing a polymer melt and then foaming the melt with a blowing agent, and producing a foamed granulate from melt. The claims never actually state an active step of SSP, and even if they did, the foamed granulate of Kremer is subjected to SSP which increases the foamed granulates intrinsic viscosity. 
Applicant argues that “Kremer teaches the use of inert gas but is silent about other blowing agents.” This statement contradicts what Applicants state in the sentence before, i.e. that Kremer teaches blowing agents. 
Applicant argues that Kremer does not teach that the IV in the polyester melt is reduced by at least 0.05 dl/g by the inert gas or blowing agent by splitting off water or another molecular with a mass of less than 200 Daltons as recited in amended instant claim 1. 
This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The foaming agent which is allegedly lacking from Kremer is present in the secondary Liu reference, as is an express motivation for its use.
Applicant argues that the polyesters of Liu only include a special subspecies, i.e. polyester ester. Applicant further argues that Liu does not disclose granules.
This is not persuasive. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore the instant claims do not require a specific polyester, other than instant claim 7. A “polyester ester” is a polyester which falls within the scope of instant claim 1. Liu also expressly teaches that the compositions further include polyesters. See column 2, lines 65-66 and column 6, lines 42-55. Regardless, the features which are allegedly lacking from Liu are present in the primary Kremer reference, and an express rationale to combine the references is provided in the rejection. 
Applicant argues that “Liu teaches the production of soft foams rather than to harden them by a downsteam process.” The instant claims do not recite a “downstream process.” Applicant argues that “the condensation of parts made according to Liu is almost impossible in an SSP reactor…” Applicants have provided no evidence in support of such a contention. Regardless, the secondary Liu reference is relied only on its teaching of a specific blowing agent and a rationale to use said blowing agent. 
Applicant alleges that the manufacturing process of the present invention would render the invention taught by Liu inoperable. 
This is erroneous and not persuasive. Again, the rejection is based on the combination of Kremer in view of Liu. Liu is only relied on for a teaching of a specific blowing agent. It would have been obvious to one of ordinary skill in the art to use the amount and type of blowing agent discussed in Liu, particularly sodium bicarbonate and citric acid as the blowing agent in Kremer, which will thereby provide a reduction in intrinsic viscosity of the polymer used in Kremer, and which would provide a foam having a density as recited in instant claims 8-9, in order to provide a foam with the most uniform, fine cellular structure in the foam products of Kremer. See column 9, lines 42-44 of Liu. Additionally, the use of citric acid, sodium bicarbonate, and mixtures thereof produce carbon dioxide, which meets instant claims 2 and 10. Use of the blowing agents of the type and amount described in Liu will provide foams having a density which meets instant claims 8-9. It would be obvious to provide a foam of this density in order to provide a desired weight reduction to the final polymer foam products of Kremer. It is unclear how or why this renders Liu inoperable. Applicant have provided no evidence or any persuasive explanation as to how using the blowing agent of Liu in the method of Kremer, the combination of which teaches each of the instantly claimed process limitations, would render either reference inoperable. Applicant is reminded that“a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, applicant must provide evidence showing that a process for making was not known at the time of the invention.” No such evidence has been provided by Applicants and therefore, Applicant’s arguments are not persuasive. 
For the reasons provided above, Applicant’s arguments filed on 9/15/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766